Mr. Justice Potter,
dissenting:
Under the facts of this case, I cannot agree that the trial judge was justified in holding as matter of law that the plaintiff was guilty of contributory negligence. The testimony does not show just how far away the car was when his horse entered upon the tracks. But there is positive evidence that when the horse was only nine feet from the track, the car was 220 feet distant. Three steps of the horse would cover the nine feet, and even if the car had been approaching at a speed three times that of the horse, it would have been nearly 200 feet distant when the horse first came upon the track and thus gave to the motorman unmistakable warning that the line ahead of him was not clear, and that he must have his car under full control, and approach with caution. It seems to me that contributory negligence upon the part of the driver can only properly be held as a matter of law, when he drives in front of an approaching car, which is so near to him that the motorman cannot reasonably be expected to stop his car in time to prevent the collision. It would seem that a reasonable test to be applied in such a case, would be to inquire what was the distance to the car when the horse entered upon the line of the track. If it was not more than a car length away, or was within some such immediate proximity, not a sufficient distance to enable the motorman to stop in time, then, as a matter of law, the driver may justly and properly be held guilty of con-' tributory negligence. But when there is a space between the approaching car and the line of crossing, ample under ordinary circumstances to permit of safe passage ; or where the space is sufficient for the motorman to stop his car, it being under proper control, and thus avoid collision; if, under either of these conditions, a collision occurs during an attempted *484crossing, the questions of negligence and contributory negligence may very propei’ly be left to the determination of the jury. The duty of exercising care in the use of the streets, and particularly at intersections, is clearly incumbent upon both parties. The motorman has no right to drive his car straight ahead at a street crossing without any slackening of speed, and without any regard to the safety of vehicles that may be lawfully crossing at right angles, the line of his track. It is his duty at such places to have his car under control, so that he may slow down or even stop, if necessary. The distance at which a driver may prudently attempt to cross in front of a car has never, perhaps, been accurately fixed ; but it has, I think, generally been regarded as prudent to cross, if the car is at the time far enough away to permit the motorman, if necessary, to bring it to a full stop before reaching the line of intersection. The evidence in a host of cases before this court, has shown that ordinarily a car under proper control can be stopped within its own length, or, say, within a distance of thirty feet. Surely, then, a space of twice or three times that much may be considered as affording a liberal margin of safety, within which to cross the track ahead of the car.
The testimony in the present case shows that when the driver started his horse across the track, the car must have been at least 100 feet away, and possibly considerably more. I cannot agree that it should be deemed negligence per se, for a driver to start to cross the track of a street railway, at the intersection of two city streets, when at the moment he starts to cross the line, there is no approaching car within a-distance of 100 feet.
There is also testimony in this case that would have justified the jury in finding that the car was running at a very high rate of speed, and that this unusual rate of speed brought the car upon the plaintiff very much sooner than would have been the case had it been running at the ordinary rate. Even as it was, the plaintiff had almost cleared the track when he was struck. The inference in this regard might fairly be, that the plaintiff had a reasonable right, in making his calculations for the crossing, to presume that the car would not approach the point of intersection at a speed greater than usual.
I would reverse this judgment and submit the questions of negligence and contributory negligence to the jury.